
	
		III
		112th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative
			 day, June 16), 2011
			Mr. Harkin (for himself,
			 Mrs. Shaheen, Ms. Klobuchar, Mr.
			 Barrasso, Mr. Brown of Ohio,
			 and Mr. Portman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the people and Government of
		  the Republic of Slovenia on the twentieth anniversary of the country's
		  independence.
	
	
		Whereas, on December 23, 1990, the people of Slovenia
			 voted overwhelmingly in favor of independence from the former Yugoslavia in a
			 national referendum;
		Whereas, on June 25, 1991, the Republic of Slovenia
			 declared itself as an independent and sovereign nation;
		Whereas, on December 23, 1991, the parliament of Slovenia
			 adopted a constitution based on the rule of law, respect for human rights, and
			 democratic ideals;
		Whereas, during its 20 years of independence, Slovenia has
			 been an important United States ally in Central Europe and a strong advocate of
			 democracy, the rule of law, and the merits of an open, free market
			 economy;
		Whereas the Government of Slovenia has made important
			 contributions to international efforts to promote peace, stability, and
			 development in Southeast Europe, Afghanistan, and elsewhere;
		Whereas the Government of Slovenia serves as a leader in
			 efforts to remove destructive land mines in parts of Southeast Europe and in
			 other parts of the world;
		Whereas Slovenia has become an active member of
			 international organizations, including the United Nations, the Organization for
			 Security and Cooperation in Europe, the Council of Europe, the World Trade
			 Organization, the European Union, the North Atlantic Treaty Organization, and
			 the Organization for Economic Cooperation and Development; and
		Whereas Slovenia has further consolidated its
			 international role through successful chairmanship of the Organization for
			 Security and Cooperation in Europe in 2005, and, as the first new member from
			 Central and Eastern Europe, the presidency of the Council of the European Union
			 in 2008: Now, therefore, be it
		
	
		That the Senate hereby—
			(1)congratulates the
			 people and the Government of the Republic of Slovenia as the country celebrates
			 20 years of independence on June 25, 2011;
			(2)commends the
			 people of Slovenia on the significant progress made in the last 20
			 years;
			(3)recognizes the
			 important role of the Slovenian community in the United States to promote
			 partnership and cooperation between the two countries; and
			(4)encourages the
			 Government of the Republic of Slovenia to continue its important work in the
			 transatlantic alliance, and the efforts to further peace, stability, and
			 prosperity in Southeast Europe and elsewhere.
			
